Ryan, J.
(to affirm). I concur in Part III of Justice Williams’ opinion in which he concludes that the levy which is challenged in this suit is an assessment, not a tax, and thus the Agricultural *33Commodities Marketing Act1 (hereafter the Act) does not unconstitutionally delegate the taxing power of this state. I also agree that the Act does not provide for an unconstitutional delegation of legislative authority to private individuals, but I do not agree with the method Justice Williams employs for analyzing this second question.
As I stated in Westervelt v Natural Resources Commission, 402 Mich 412, 455; 263 NW2d 564 (1978), the judicial test for determining whether the Legislature has acted properly, within constitutional constraints, when it authorizes an agency to exercise certain powers requires a critical analysis of the enabling legislation to determine whether the Legislature has prescribed "standards * * * as reasonably precise as the subject matter requires or permits”. The participation of private persons in the exercise of those powers does not alter the validity of this test. It merely adds an additional consideration.
An analysis of the statute challenged here leads to the conclusion that it does comply with the requisite standards test.
Beginning with the title to the Act itself, broad standards are outlined that express a legislative policy decision and impose limits on that policy. At the time this suit was instituted the title to the Act read:
"An act relating to the marketing of agricultural commodities; to provide for marketing programs, agreements, referendums by producers, assessments on producers, and commodity committees; and to prescribe the functions of the director of the department of agriculture relative thereto including powers of enforcement of this act.”
*34The programs, procedures and functions outlined in the title are more specifically defined in the various sections of the Act. Of particular importance to the challenge before this Court are the following sections.
In § 2 of the Act, a marketing program is defined as "a program established by order of the director pursuant to this act, prescribing rules and regulations governing the marketing for processing, distributing, selling, or handling in any manner of any agricultural commodity produced in this state during any specified period and which he determines would be in the public interest”. MCL 290.652(i); MSA 12.94(22X0.
The permissible provisions that a marketing program may contain are carefully prescribed, and limited, in MCL 290.653; MSA 12.94(23), the relevant portions of which are set forth in the statement of facts portion of Justice Williams’ opinion.
Another section of the Act expressly requires any program to specify the maximum assessment to be collected to cover program and administrative costs. MCL 290.655(b); MSA 12.94(25)(b).
In addition, the program must provide for the establishment of an administrative commodity committee and must include provisions for nominating procedures, qualifications, representation, term of office and the size of the committee. The duties and responsibilities of the committee must be prescribed in the program and must include certain specified administrative duties and responsibilities to the extent they are applicable. MCL 290.657; MSA 12.94(27).
The Act defines the duties of the Director of the Department of Agriculture with respect to any marketing program, MCL 290.664; MSA 12.94(34), including insuring the program is self-supporting, *35supervising committee activities, coordinating the administrative activities of the committee and the department and cooperating with other state and Federal authorities.
Finally, the Act requires any marketing program to contain a "definition of terms, purpose of the program, the maximum rate of assessment, method of collection, nominating procedure, qualifications, representation and size of the committee, and other necessary provisions”. MCL 290.665; MSA 12.94(35).
Although, admittedly, these standards speak in broad terms, I find they are constitutionally sufficient, being "as reasonably precise as the subject matter requires or permits”. As the trial judge in this case so aptly stated,
"It is true that the Act utilizes general terms and not specifics. The subject matter, however, demands such a treatment. Certain commodities subject to periodic surplusage must be rigidly controlled since further market expansion is impossible. Producers of other commodities may choose to solve their marketing problems through penetration into previously untapped areas. New hybrids or technical innovations may cause a radical change in market structures within a brief period of time. The Act must be flexible enough to deal with both the foreseeable and unforeseeable while at the same time defining with reasonable specificity those actions which are permitted in response thereto. Through passage of the Act, the Legislature has expressed its determination that any commodity program which complies with the standards set forth in the statute will effectuate the promotion of the general welfare.”
There remains, however, one further consideration. Plaintiffs challenge this Act as an unconstitutional delegation of legislative powers to private individuals because under the Act, agricultural *36producers initially petition the Director of the Department of Agriculture for consideration of the adoption of a program, MCL 290.660; MSA 12.94(30), and then vote by referendum for the actual adoption or termination of a program. MCL 290.661; MSA 12.94(31) and MCL 290.663; MSA 12.94(33).
I agree with Justice Williams that the required referendum reflects a measured decision by the Legislature to allow those most intimately affected by a marketing program to determine whether that program is the method they choose to effectuate their business goals. Such a referendum does not constitute an improper delegation of legislative power. See United States v Rock Royal Co-operative, Inc, 307 US 533; 59 S Ct 993; 83 L Ed 1446 (1939); Currin v Wallace, 306 US 1; 59 S Ct 379; 83 L Ed 441 (1939).
There is no need to address the third question.
The Court of Appeals is affirmed.
No costs, a public question being at issue.
Coleman, C.J., and Kavanagh, J., concurred with Ryan, J.

 MCL 290.651 et seq.; MSA 12.94(21) et seq.